     Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 1 of 19



                        IN THE LINITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




 IN THE MATTER OF THE APPLICATION
 FOR THE SEARCH OF 130 BOXFORD                        Case Nos. 20-MJ-2248-MBB; and
 STREET, BASEMENT APARTMENT,                                   20-Mt-2249-MRR
 LAWRENCE, MA; AND COMPLAINT
 FOR BLADIMIR ANTONIO SANCHEZ                         Filed Under Seal
 SOTO


                         AFFIDAVIT IN SUPPORT OF
           AN APPLICATION FOR A SEARCH WARRA.NT AND COMPLAINT

        I, Special Agent Adalberto Garcia, being first duly swom, hereby depose and state    as


follows:

                INTRODUCTION AND SPECIAL AGENT BACKGROUND

        1.      I am currently a Special Agent ("SA"), employed by the Drug Enforcement

Administration ("DEA"), and have been so employed in this position since October 11,2019.

As a DEA Special Agent, I am authorized to investigate violations of the laws of the United

States, including violations   ofthe federal narcotics laws in Title 21 ofthe United Stated Code.

Prior to my employment with DEA, I was a Police Officer with the Nashua, New Hampshire

Police Department for over eleven years. During my career as a Nashua Police Officer, I was

assigned to the Nashua Police Department Detective Bureau, to include the Nashua Police

Drug Unit. In addition, I was also previously assigned as a deputized DEA Task Force Officer

('TFO)     for over two years at the DEA's Manchester, NH District Office ("MDO").

        2.      As an SA, TFO, and Nashua Police detective, I have conducted and participated

in physical and electronic sr.rveillance, written and executed search warrants which have

resulted in the seizure of contolled substances and the arrest of narcotics distributors,

debriefed informants, and reviewed recorded conversations and narcotics records.
                                                  L
     Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 2 of 19



Additionally, I have attended narcotic and criminal investigation training classes put on by the

New Hampshire Police Standards and Training Council, the DEA, and the Nashua Police

Department.

        3.        Through my training and experience, I am familiar with the habits, methods,

routines, practices, and procedures commonly employed by persons engaged in the tralficking

of illegal drugs. Through my training, education, and experience, I have become familiar with

the manner in which drug distribution organizations conduct their illegal activities, including

purchasing, manufacturing, storing, and distributing narcotics, the laundering ofillegal

proceeds, and the efforts ofpersons involved in such activity to avoid detection by law

enforcement.

        4.        I am familiar with the facts and circumstances of this investigation from my

own personal participation and from oral and written reports given to me by other DEA

Agents, Task Force Officers, and local police departments. Since this affidavit is being

submitted for the limited purpose ofestablishing that probable cause exists to support the

issuance   ofa   search warrant, I have not included details about every aspect   ofthe

investigation.

                                    PURPOSE OF AFFIDAVIT


        5.        I am submitting this affidavit in support of:

        a.      An application for the issuance ofa search warrant authorizing the search of
130 Boxford Sffeet, Basement Apartment, Lawrence, Massachusetts ("Target Location #3"). A
complete description ofthe property to be searched is set forth in Attachment A, which is
attached hereto and incorporated herein. There is probable cause that this premises contains
drugs and records and other indicia ofdrug trafficking because it is controlled by Btadimir
Antonio SANCHEZ SOTO and Johnny Wanderley GONZALEZ GRATEROL told
investigators that it is used to store illegal drugs.




                                                   2
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 3 of 19



       b.      A criminal complaint charging Bladimir Antonio SANCHEZ SOTO with
conspiracy to distribute and possess with intent to distribute fentanyl, in violation of 21 U.S.C
gg 8a6 and 8a1(a)(1). There is probable cause to believe SANCHEZ SOTO committed this
offense because he possessed the Target Cell Phone and he admitted his participation.


                                     PROBABLF], CAT]ST],

                                  Backgro und of Investisation

       6.       Ir.20l9,law enforcement officials received   several drug complaints from store

security personnel of at the Marshalls Department store at 90 Pleasant Valley Street, Methuen,

MA, who reported that customers complained that people were lrequently conducting drug

transactions inside the store bathroom.

       7.       In response, on November 13,2019, agents ofthe DEA's Cross Border

Initiative Task Force initiated surveillance inside the store and observed   a   Hispanic male with

long hair who was later identified as Johnny Wanderley Gonzalez-Graterol ("J.GONZALEZ-

GRATEROL'). A store security officer identified J.GONZALEZ-GRATEROL                   as one   of the

individuals who normally goes into the bathroom at the Marshalls to conduct suspected drug

transactions.

        8.      During surveillance, agents observed J.GONZALEZ-GRATEROL and another

person enter the store's bathroom and exit shortly after. The suspected drug buyer left the store

while J.GONZALEZ-GRATEROL remained. A short time later, J.GONZALEZ-GRATEROL

again proceeded to the bathroom with another person. After a short time in the bathroom, both

exited the bathroom at different times. J.GONZALEZ-GRATEROL continued to shop and the

other person bought something and exited the store. Agents followed the person, who drove

from Methuen, MA to a CVS in Windham, NH, and then drove on to Hudson, NH, where agents

ananged a traffrc stop. The person admitted that heishe purchased fentanyl inside the Marshalls


                                                3
     Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 4 of 19



bathroom from a drug organization whom he/she knew as the MIKEY DTO by contacting 512-

514-3847 ("Target Cell Phone"). In addition, the person's physical description of the seller

matched GONZALEZ-GRATEROL. The person initially told agents that he/she only bought                  1



gram of fentanyl, however he/she eventually admitted that he/she purchased 12 grams of

fentanyl, and had already used one gram while             in the CVS bathroom. The person        then

relinquished to law enforcement the remaining        1l   grams of fentanyl, agreed to cooperate in

exchange for favorable consideration on whether or no1 investigators would charge the person

with drug offenses in the future, and formally signed up as a North Andover, MA Police

Department Confidential Source ("CS"). The CS has a history of drug related arrests with one

misdemeanor conviction.

                            Controlled Drue Purghasq on Nqveqber 14,2Q19

        9.       On November 14,2019, in the presence        oflaw enforcement officers, the CS

sent a text message to the Target Cell Phone and inquired      if the CS could purchase the   same

amount as the previous night, referring to the l2 grams the CS purchased at Marshalls on

November 13,2019. The target ultimately agreed to sell the CS 10 grams of fentanyl for $200

and told the CS to meet at the   Chic-Fil-A at 73 Pleasant Valley Street, Methuen, MA. Agents

then searched the CS for drugs, unexplained currency, or other contraband and gave the CS

$200. TFO Michael Lane, acting in an undercover capacity ("UC"), then drove the CS to the

location in a UC vehicle. Upon anival, the CS met GONZALEZ-GRATEROL inside the

bathroom and purchased 10 grams of suspected fentanyl. The CS then re-entered the UC

vehicle and provided the suspected fentanyl to the UC. After the controlled purchase, the CS

sent a text message to the Target Cell Phone   inquiring if the CS's fiiend, referring to the UC,

can call the   MIKEY DTO. Someone replied yes on the Target Cell Phone.


                                                 4
     Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 5 of 19



                                 Undercover Purchase on January 14,2020

       10.            On   January 13,2020, the UC sent a text message to the Target Cell

Phone to arrange for the purchase of fentanyl and or heroin the next day. On January 14,

2020, the UC received the following text message from the Target Cell Phone: "To 48

Sylvester st Lawrence." The UC understood this to mean he was to meet with a member of the

MIKEY DTO at the given location and would purchase          15 grams of fentanyl for the $300.

The UC drove to 48 Sylvester Street, Lawrence, MA and sent a text message to the Target Cell

Phone saying he had arrived. Someone then sent a series of text messages from the Target

Cell Phone instructing the UC to leave the area and wait for a text message advising the UC

when to retum, and that the runner for the MIKEY DTO would arrive via a taxi in 10 minutes.

After leaving, the UC received    a   text message from the Target Cell Phone advising the UC to

retum to 48 Sylvester Street, Lawrence,      MA.   When the UC arrived, he approached the garage

on the left hand side of the residence and was greeted by GONZALEZ-GRATEROL. Inside

the garage, the UC handed $300 to GONZALEZ-GRATEROL in exchange for a clear plastic

bag containing nurnerous clear plastic bags containing an off white powdery substance

believed to be fentanyl. The UC then left the area.

                      First Identification ofJohnny Wanderley on January 15,2020

       11   .   On   January 15,2020, investigators established surveillance at 48 Sylvester

Street, Lawrence,    MA. and observed GONZALEZ-GRATEROL exit the garage, approach                 a


small dark colored sedan with New Hampshire plates, and engage in an apparent hand-to-hand

transaction with the male passenger. The vehicle departed and GONZALEZ-GRATEROL

remained at 48 Sylvester Street. Later, investigators observed GONZALEZ-GRATEROL exit

the garage and travel by taxi to the Los Primos Barbershop in Lawrence. At the direction         of

                                                   5
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 6 of 19



investigators, Lawrencs Police Offrcer Robert Lakein entered Los Primos Barbershop and told

GONZALEZ-GRATEROL that he matched the description of a suspect in          a   theft from a

nearby CVS. GONZALEZ-GRATEROL did not provide a license or other offrcial form                of

identification, but wrote his name as Johnny WANDERLEY, date of birth of January 24,

1995, with an address   of71 Pearl Street Lawrence, MA (Target Lo catior #2).

                               Undercover Purchase on Januar.y 22. 2020

       12.    On January 22,2020, the UC sent the following text message to the Target

Cell Phone: "Coming down now be there around 1130-1200. Need 3 for 600. Can u throw a

couple extra in please." Someone immediately responded from the Target Cell Phone with the

text message: "Ok." Later, someone sent two text messages from the Target Cell Phone:

"Merrimack plaza Methuen," and "McDonald." During subsequent surveillance, investigators

observed GONZALEZ-GRATEROL exit 71 Pearl Street, enter a taxi, and travel to the

McDonalds at 170 Haverhill Street, Methuen, MA. GONZALEZ-GRATEROL and a second

male exited the cab and entered the McDonalds. GONZALEZ-GRATEROL entered the

bathroom and sold the UC 30 grams of suspected fentanyl. The UC then left. A short time

iater, GONZALEZ-GRATEROL and GARCIA left and were eventually picked up by a taxi,

which drove from Methuen to Lawrence. Using a ruse, investigators arranged for a motor

vehicle stop during which GONZALEZ-GRATEROL identified himself with a Dominican

Republic driver's license as Johrmy Wanderley GONZALEZ-GRATEROL, date of birth:

0112411995. The second male verbally identified himself as Francisco   GARCIA, date of birth:

03/03/2003.




                                               6
       Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 7 of 19



                                         TARGET LOCATION #1

         13.        On January 30,2020, I obtained a warrant to obtain precise location

information and use a cell site simulator in connection with the Trget Cell Phone. On

January 31,2020, investigators began receiving from Sprint "pings" showing the location of

the Target Cell Phone. The large majority of pings consistently placed the Target Cell phone

in the vicinity of 19 Grove Street, Methuen, MA.

         14.       On February 4,2020, members of the DEA's Technical Operations Group

(TOG) and members of DEA's CBI Task Force Group, deployed a cell site simulator to the

area   of Union Street and Grove Street in Methuen. MA in accordance with the search warrant

for the precision location ofthe Target Cell Phone. TOG personnel determined the signal was

emiuing in the general area of 19 Grove Street, Methuen, MA.

         15.       On February 5,2020, investigators were probably bumed on surveillance

while attempting to conduct an undercover purchase of fentanyl near Target Location       #I   .   In

particular, the UC contacted the Target Cell Phone and ordered a quantity of fentanyl and was

directed to   2l   Grove Street, Methuen, which is next to Target Location #1. After the UC and

surveillance team members arrived, the UC received several text messages from the Target

Cell Phone indicating the sender spotted a surveillance car and knew law enforcement was

involved. No undercover purchase of fentanyl took place on this day.

         16.       Later in the day, SA Garcia spoke the CS specifically about Grove Street in

Methuen, MA. The CS said approximately a year ago, the CS called the Target Cell Phone to

purchase a quantity of fentanyl and was directed to Grove Street in Methuen,     MA. Upon

arrivals, the CS met with a Hispanic male who exited from a dark Ford Explorer parked at 19

Grove Street. The CS met with this person only once at 19 Grove Street and has not seen him


                                                  7
       Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 8 of 19



since. SA Garcia subsequently drove by 19 Grove Street, Methuen, MA and observed                    a   black

Ford Explorer bearing MA registration 5FA 479 parked at l9 Grove Street. This vehicle was

registered to Estela TORIBIO          of l9 Grove Street, Apt.7, Methuen, MA.

            17   .   On February 19,2020,      a member   of the Technical Operations Group (TOG),

along with SA Adalberto Garcia re-deployed the cell site simulator to the area of 19 Grove

Street, Methuen,       MA in accordance with the warrant. The TOG determined the signal for the

Target Cell Phone was emitting in the general area of 19 Grove Street, which is a multi-unit

apartment building with a common hallway. TOG personnel and SA Garcia then proceeded to

enter the common area        of   19 Grove Street to determine the specific location   ofthe cell

signature. During a walkthrough on the common hallway with the precision location cell site

simulator, TOG personnel determined that the signal for the Target Cell Phone was emitting

from 19 Grove Street, Apt. 7, Methuen, MA based on the cell signature.

           18.       Subpoenaed call detail records for the Target Cell Phone show numerous

contacts from October 2019 to January 2020 with phone numbers 978-983-4254 and 617-516-

3563. Both 978-983-4254 and 617-516-3563 are subscribed by Luz TORIBIO. Utility

subscriber records obtained from National Grid pursuant to an administrative subpoena show

that the subscriber for service at 19 Grove Street Apt. 7, Methuen, MA is Estela TORIBIO,

with   a   primary phone of978-983-4254. Estela TORIBIO is also the registered owner of the

black Ford Explorer referenced above. Records from the Registry of Motor Vehicies show that

Luz and Estela TORIBIO both have Massachusetts' driver's licenses; based on the differences

in age reflected in the photographs and dates of birth, I believe Luz and Estela Toribio are

mother and daughter.




                                                      8
       Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 9 of 19



                     Execution of Search Warran ts and Arrests on Februarv   27   .2020

         19.   On the moming of February 27,2020, investigators executed search warrants at

Target Location # 1 and Target Location #2 and arrested GONZALEZ GRATEROL. At

Target Location #2, where GONZALEZ GRATEROL was arrested, investigators seized more

than 20 one gram bags of suspected fentanyl. Investigators advised GONZALEZ

GRATEROL of his Miranda rights and he agreed to speak to them. GONZALEZ

GRATEROL told investigators his source of suppiy was his cousin "Chapito," who lived at 19

Grove Street Apt. 7, Methuen, MA (Target Location #1) and whose wife drove a black Ford

Explorer. Based on this information, I believe GONZALEZ GRATEROL was referring to

Bladimir Antonio SANCHEZ SOTO. GONZALEZ GRATEROL said he had been working

for him for three months and that GONZALEZ GRATEROL sold about 40 grams of fentanyl

per   day. GONZALEZ GRATEROL also said the cousin had a key for the stash house           and that


GONZALEZ GRATEROL traveled to the stash house twice per week to obtain additional

fentanyl to sell. GONZALEZ GRATEROL told investigators the stash house was a basement

apartment at 130 Boxford Street in Lawrence and that the entrance to the apartment was via

doors at the back   ofthe property, one of which led directly to the basement apartment and

another which led to a first floor hallway which in tum had a doorway which also led to the

basement apartment.

         20.   Investigators proceeded to 130 Boxford Street and knocked on the door to the

basement apartment but there was no answer. They also spoke to the landlord who lives on

the second floor. The landlord stated that an older Hispanic male lived in the basement

apartment, but that his son-inJaw paid the rent about a month ago and said his father-in-law

would be in New York. The landlord identified a photograph of Bladimir Antonio SANCHEZ


                                                9
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 10 of 19



SOTO as the son-in-law. The landlord stated only the father and son-in-law had access to the

basement apartment.

       21.     At Target Location #1, investigators seized Target Cell Phone #1 and keys to

the 130 Boxford Street basement apartment. Present in the premises was SANCHEZ SOTO,

Estela Toribio and two young children. Investigators advised SANCHEZ SOTO of his

Miranda rights and he agreed to speak to investigators. SANCHEZ SOTO admitted he used

the Target Cell Phone to sell fentanyl with his cousin "Johnny Wanderley." He said he

obtained 200 grams of fentanyl at a time. Based on information I received from other

investigators, I asked SANCHEZ SOTO about 130 Boxford Street. SANCHEZ SOTO denied

any connection to 130 Boxford Street, and said used to have a girlfriend who lived at 134

Boxford Street, but that he had not been there in some time. I asked Estela Toribio where

were the keys to Boxford, and she pointed to keys in the kitchen, which she said belonged tp

SANCHEZ SOTO.

              Drue Traffickers' Use of Residenc es and Cell Phones Generallv

       22.     Based upon my experience and the experience ofother law enforcement

officers who have participated in the execution olnumerous search warrants at the residences

of drug-traffickers, I am aware that the following kinds of drug-related evidence have typically

been recovered during searches of drug-traffickers' residences and locations ofoperation:

       a.      Controlled substances.

       b.        Paraphemalia for packaging, processing, diluting, weighing, and distributing
controlled substances, including but not limited to, plastic bags, heat-sealing devices, scales,
funnels, sifters, grinders, glass panes, mirrors, razor blades, and substances used to "cut" or
dilute illegal narcotics.

       c.       Books, records, receipts, notes, ledgers, and other papers relating to the
purchase, storage, or distribution of controlled substances. Such documents include, but are
not limited to, prescriptions; ledgers; text or email messages from or to suppliers, customers or
                                                10
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 11 of 19



associates pertaining to the transportation, ordering, sale, and distribution of controlled
substances or the disposition ofproceeds; bank records: money orders; wire transfers:
cashier's checks; checkbooks; passbooks; certificates ofdeposit; vehicle rental receipts; credit
card receipts; and receipts reflecting rental properties and/or storage units.

        d.     Personal books and papers reflecting names, addresses, telephone numbers, and
other contact or identification data relating to the identity and contact information for co-
conspirators, drug suppliers, and drug customers. Such documents include, but are not limited
to, telephone address books; planners; notes; ledgers; and telephone bills.


        e.      Cash, currency, and currency counting machines, and records relating to
controlled substances income and financial transactions relating to obtaining, transferring,
laundering, concealing, or expending money or other items of value made or derived from
trafficking in controlled substances. Such items include, but are not limited to, jewelry;
precious metals such as gold and silver; precious gems such as diamonds; titles; deeds;
monetary notes; registrations; purchase or sales invoices; and bank records.

       f.      Documents or tangible evidence reflecting dominion, ownership, and/or control
over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any other
financial and/or monetary assets, instruments or interests, and over any tangible assets such as
motor vehicles, real property, and commercial storage facilities.

        g.        Items ofpersonal property that tend to identify the person(s) in residence,
occupancy, control, or ownership ofthe subject premises. Such identification evidence is
typical of the articles people commonly maintain in their residences, such as canceled mail,
deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and
telephone bills, bank statements, credit card receipts, identification documents, and keys.

       h.      Airbills, labels for ovemight deliveries and Express Mai[ deliveries, receipts
and other documents pertaining to such shipments.

        i.    Photographs, videos, or other records conceming controlled substances,
proceeds from the sales of controlled substances, or identities of coconspirators.

       j.       Cellular telephones, and evidence that tends to identif,, the person having
dominion and control over the cellular telephone, such as electronic address books or contact
lists on the phone, call logs, saved text messages, saved usemames and passwords and
documents.

       23.     Based upon my training and experience, as well as the training and experience

of other law enforcement agents I have worked with, I am aware that it is generally a common

practice for drug traffickers to maintain in their residences records relating to their drug


                                                 11
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 12 of 19



trafficking activities. Because drug traffickers in many instances will "front" (that is, sell on

consignment) controlled substances to their clients, or altematively, will be "fronted"

controlled substances from their suppliers, such record-keeping is necessary to keep track     of

amounts paid and owed, and such records will also be maintained close at hand so as to readily

ascertain current balances. Often drug traffickers keep ledgers or "pay and owe" records to

show balances due for drugs sold in the past ("pay") and for payments expected ("owe") as to

the trafficker's suppliers and the trafficker's dealers. Additionally, drug traffickers must

maintain telephone and address listings ofclients and suppliers and keep them immediately

available in order to efficiently conduct their drug trafficking business. I am also aware that

drug traflickers often maintain such documents related to their drug trafficking activities at

tleir   residences for an extended period of time, regardless of whether they are physically in

possession of drugs on the premises.

          24.    Even when drug dealers store their drugs outside their residences, I klow that

they often will keep records relating to these offsite storage locations at their primary

residence. Such documents include rental or storage property agreements and receipts.

          25.    Based upon my training and experience, as well as the training and experience

of other law enforcement agents I have worked with, I am aware that it is generally a common

practice for traffickers to conceal, at their residences or locations of operations, large sums   of

money, either proceeds from drug sales or monies to be used to purchase controlled

substances.

          26.    Furthermore, drug traffickers typically make use of wire transfers, cashier's

checks, and money orders to pay for controlled substances. Drug traffrckers also often

maintain one or more currency counting machines to aid in counting their drug proceeds.


                                                 t2
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 13 of 19



Many experienced drug traffickers will often engage in money laundering to conceal the

source of their drug proceeds and   wilt   use proceeds to purchase legitimate investments or

expensive jewelry and precious metals. In other instances, drug traffickers     will combine    cash

from their drug trafficking with cash deposits from other legitimate business activities in an

attempt to hide their illegal conduct. Evidence of such financial transactions and records

relating to income and expenditures of money and wealth in connection with drug trafficking

would also typically be maintained in residences.

        27.     Based upon my training and experience, as well as the training and experience

ofother law enforcement agents I have worked with, I am also aware that drug traffrckers

generally try to hide cash and sensitive documents related to their drug trafficking and money

laundering activities in safes or other containers so that other individuals who are at their

residence do not discover these materials.

        28.     Many drug dealers receive their drugs through ovemight parcels and keep

mailing labels and airbills both used and unused in their residence for fuIure use. Additionally,

such drug traffickers often send the proceeds of their drug sales via ovemight delivery,

Westem Union, and/or wire to their suppliers in order to pay for a continuing supply ofdrugs.

Such individuals   will often maintain records ofthese transactions for a period of time in case

there is a later dispute concerning what funds were transmitted and when.

        29.     During the course of residential searches, I and other agents have also found

items ofpersonal property that tend to identifiz the person(s) in residence, occupancy, control,

or ownership   ofthe subject premises. It is common for drug traffickers to reside in locations

that have utilities subscribed to in the names offriends, relatives, and./or significant others.

This is done in an effort to thwart law enforcement detection. Evidence ofoccupancy,


                                                  13
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 14 of 19



residency, rental and/or ownership ofthe premises is relevant to the prosecution of the Target

Offenses. Such identification evidence is typical of the articles people commonly maintain in

their residences, such as cancelled mail, deeds, leases, rentai agreements, photographs,

personal telephone books, diaries,      utility   and telephone   bills, statements, identification

documents, and keys. Furthermore, records of residency linking a person to a particular

location are durable and are reasonably tikely to be maintained for long periods of time for

several reasons, such as record keeping. Many documents and records are largely innocuous,

or at least are perceived as such, while many documents and records have other               utility. For

example, a person involved in the trade ofillegal drug is unlikely to discard passports,

licenses, titles to motor vehicles, bank books, address books, or          bills.   These are necessary to

prove ownership   -   even   ifthey   are in the name   ofa proxy   -   and they can be helpful when

attempting to flee police.

       30.     Based on training and experience, I know that most drug dealers regularly use

cellular telephones to communicate about their drug trafficking activities with customers,

suppliers, and other coconspirators. In my training and experience, I also am aware that drug

traffickers are often aware of law enforcement's use of electronic surveillance, and thus

frequently change cellular telephone numbers and/or use multiple cellular phones at the same

time, as well as prepaid cellular phones (where the subscriber ofthe phone is not required to

provide personal identiffing information), in an effort to thwart law enforcement's use               of

electronic surveillance. Because cellular telephones are often a principal means              of

communication, drug dealers typically keep the phones in close proximity or at their

residences. Additionally, in my experience, many drug dealers do not dispose of their cellular

telephones when getting a new number, but insteadjust discard them in various locations in


                                                      14
      Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 15 of 19



their residences. As a result, it is common to recover not only paper records pertaining to the

use   ofa cellular   phone by drug dealers, such as bills, call detail records, statements, and other

documents, but the cellular telephones themselves, from drug dealers' residences.

         3   1.   Based upon my knowledge, training and experience, I know that a cellular

telephone is a handheld wireless device used primarily for voice communication through radio

signals. These telephones send signals through networks of transmitter/receivers called

"cells," enabling communication with other wireless telephones or traditional "land line"

telephones. A wireless telephone usually contains a "call log," which records the telephone

number, date, and time of calls made to and from the phone. In addition to enabling voice

communications, wireless telephones now offer a broad range of capabilities. These

capabilities include, but are not limited to: storing names and phone numbers in electronic

"address books;" sending, receiving, and storing text messages and email; taking, sending,

receiving, and storing still photographs and moving video; storing and playing back audio

files; storing dates, appointments, and other information on personal calendars; and accessing

and downloading information from the Intemet. Wireless telephones may also include global

positioning system ("GPS") technology for determining the location of the device. Based on

my training and experience, I know that many cellular telephones have the capabilities

described above.

         32.      Seizure ofdevices containing this information     will provide information relating

to coconspirators and accomplices. I know, based upon my training and experience, as well as

consultation with other investigators, that individuals who sell illegal drugs typically use

cellular telephones to communicate with their suppliers, their customers, and with other

coconspirators, and that they communicate both via both voice calls and via email and./or text


                                                    15
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 16 of 19



messaging. I also know that persons who sell illegal drugs regularly keep records of their

illegal activities. These records can include, but are not limited to, contact list of buyers and

sellers, ledgers ofsales and money owed by customers or to suppliers, and lists of quantities

and/or specific controlled substances preferred by or ordered by specific customers.

Individuals engaged in drug trafficking activities often take photographs oftheir closest

confederates. Records of drug trafficking activities can be produced and maintained on paper

in a tangible form and./or by electronic means on a cellular telephone. From my training and

experience, and information provided to me by other agents, I am aware that individuals

commonly store records ofthe type described in Attachment C on their cellular telephones.

          33.   Additionally, I know that many drug traffickers often use cellular telephones in

order to communicate quickly and economically with their suppliers and customers via the

intemet. I am also aware that individuals frequently use cellular telephones to create and store

records   oftheir actions by communicating with others through e-mail, electronic    messages,

and updates to online social-networking websites; keeping their calendars; ananging for travel;

storing pictures; researching topics related to drug trafficking; and accessing their bank,

financial, investment, utility, and other accounts online. Additionally, many cellular phones

today have a GPS navigation device on the phone. Examination ofthe GPS data on a cellular

phone can provide valuable evidence as to the locations where drug traffickers meet with

coconspirators, including their sources of supply, and can aid in identifoing those individuals.

Additionally, review of CPS data can aid in identifling offsite locations where drug traffickers

store drugs, maintain bank accounts, and conceal their drug proceeds.

          34.   Based upon my training and experience, and information provided to me by

others involved in the forensic examination of computers, I know that electronic data on


                                                16
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 17 of 19



cellular telephones can be stored in a variety of methods, including, but not limited to, within

the memory of the cellular telephone; within volatile memory, such as RAM; or on removable

media, such as memory cards. I also know that electronic data can often be recovered months

or even years after it has been written, downloaded, saved, deleted, or viewed locally or over

the intemet. This is true because:

         a.Electronic files that have been downloaded to a storage medium can be stored for
years at little or no cost. Furthermore, when users replace their electronic equipment, they can
easily transfer the data from their old device to a new one.

        b.Even after files have been deleted, they can be recovered months or years later using
forensic tools. This is so because when a person "deletes" a file on a device, the data
contained in the file often does not actually disappear; rather, that data remains on the storage
medium until it is overwritten by new data, which might not occur for long periods oftime. In
addition, the device's operating system may also keep a record ofdeleted data in a "swap" or
"recovery" file.

        c.Wholly apart from user-generated files, electronic storage media often contains
electronic evidence ofhow the device has been used, what it has been used for, and who has
used it. This evidence can take the form of operating system configurations, artifacts from
operating system or application operation; file system data structures, and virtual memory
"swap" or paging hles. It is technically possible to delete this information, but users typically
do not erase or delete this evidence because special software is typically required for that task,

         d.Similarly, files that have been viewed over the Intemet are sometimes automatically
downloaded into a temporary Intemet directory or "cache." The browser on a cellular
telephone often maintains a fixed amount ofhard drive space devoted to these files, and the
files are overwritten only as they are replaced with more recently viewed Intemet pages or ifa
user takes steps to delete them.

       35.     Also from my training and experience, I know that drug dealers often possess

firearms and other dangerous weapons to protect their profits, supply ofdrugs, and persons

from others who might attempt to forcibly take the dealers'profits and/or supply of drugs.

       36.     Based on the foregoing, I believe there is probable cause to believe that

SANCHEZ SOTO committed a Target Offense and that evidence of the commission of the




                                                t7
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 18 of 19



Target Offenses, more specifically, the items set forth in Attachment B will be found at Target

Location #3 described in Attachment A.



                                          CONCLUSION

       37.     Based upon the evidence set forth above, as well as my knowledge, training and

experience, I submit that there is probable cause to believe that at the Target Location #3, as

described in Attachment A, there exist evidence, fruits, and instrumentalities of drug

distribution activities as set forth in Attachment B. Accordingty, I respectfully request that a

search warrant be issued for the search of the Target Location #3 as described in Attachment       A

for the items detailed in Attachment B.




       38.      Further, based upon the evidence set forth above, as well as my training and

experience, I submit that there is probable cause to believe that from November, 2019

continuing until at least on or abou1. larntary 22,2020, SANCHEZ SOTO conspired with

Johnny Wanderl ey GONZALEZ GRATEROL to distribute and possess with intent to

distribute more than 40 grams of fentanyl, in violation of 21 U.S.C. $$ 8a6 and 8a1(a)(l).

Accordingly, I respectfully request the issuance of a criminal complaint charging BLADIMIR

ANTONIO SANCHEZ SOTO with            a   violation of 21 U.S.C. $$ 846 and 841(aXl).




       39.     Disclosure ofthe contents ofthe applications, affidavit, search warrants, and

complaint could compromise and jeopardize this ongoing investigation by allowing

GONZALEZ GRATEROL and his co-conspirators to flee and./or destroy evidence. For that




                                                 18
    Case 1:20-mj-02248-MBB Document 3-2 Filed 02/27/20 Page 19 of 19



re.rson, I request that the applications, affidavit, search warrants, and complaint be sealed until

further order ofthe Court.



                                                      Respectfully submitted,




                                                      Adalberto     a
                                                      Special Agent
                                                      Drug Enforcement Administration


Subscribed and swom to before me on Februarya?fi 2020.


                                                                                        utul     L&VlJ
                                                                                      Bowler
                                                        U




                                                19
